865 F.2d 269
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rosa M. BROWN, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3438.
United States Court of Appeals, Federal Circuit.
Dec. 15, 1988.

Before FRIEDMAN, Circuit Judge, NICHOLS, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.

DECISION

1
Rosa M. Brown seeks review of the final decision of the Merit Systems Protection Board, Docket No. SF07528810436, dismissing her untimely appeal from the removal decision of the Department of the Navy.  We affirm the board's decision on the basis of its June 24, 1988 opinion.